AO 455(Rev. 01/09) Waiver ofan Indictment

                                                                                                         M'C ,1' ■
                                     United States District Court
                                                           for the
                                                District of New Hampshire                             2319 MAR I I P 2: 51
                 United States of America
                               V.                                    Case No. 18-cr-172-SM
                    JESSICA TEIXEIRA


                           Defendant


                                            WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature ofthe proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:        03/11/2019
                                                                                       Defendant's sSgnature




                                                                              C ^f^ature ofdte^hradnrfattorney

                                                                                    Jeffrey S. Levin, AFPD
                                                                                Printed name ofdefendant's attorney




                                                                                         Judge's signature


                                                                            Hon. Judge Steven J. McAuliffe. USDJ
                                                                                  Judge's printed name and title
